Under an indictment charging the defendant with murder in the first degree, he was convicted of the offense of murder in the second degree and sentenced to 10 years' imprisonment in the penitentiary.
No brief has been filed in behalf of appellant, but on examination of the questions reserved by exceptions we find that the court committed reversible error in permitting state witness Dr. W.J. Calloway to testify over the objection of defendant to his opinion as to the relative positions of deceased and defendant at the time the fatal shots were fired. This is never permissible. Rigell v. State, 8 Ala. App. 46,62 So. 977. This was clearly invasive of the province of the jury and a matter of which they would be quite as competent to judge as would this witness, the jury having been given a description of the wounds. In Rigell's Case, supra, this court said:
"According to the overwhelming weight of authority, the opinions of medical experts are not admissible to show the position of an injured person at the time the wound was received, or the position of the person who inflicted it, because, as has been said, surgeons are not presumed to be experts in the matter of giving or receiving wounds, and the jury are equally capable of drawing proper inferences from the facts proved."
See, also, McKee v. State, 82 Ala. 32, 2 So. 451; Dumas v. State, 159 Ala. 44, 49 So. 224, 133 Am. St. Rep. 17; Roden v. State, 13 Ala. App. 105, 69 So. 366; Noble v. State,14 Ala. App. 9, 70 So. 187; Mathis v. State, 15 Ala. App. 245,73 So. 122.
Refused charge AA was an argument; therefore it was properly refused.
Charge R was refused to defendant without error. Koch v. State, 115 Ala. 99, 22 So. 471.
The motion for new trial is not in the bill of exceptions, but appears in the record only. It is therefore not properly presented for review. Acts 1915, p. 722.
Other questions raised upon this trial need not be considered.
The record proper is without error, but for the error designated the judgment appealed from is reversed, and the cause remanded.
Reversed and remanded.